Determination of the eommis ioner annulled, and new trial ordered. The charges of intoxication are not sustained by the evidence. The *740charge of being absent from relator’s residence after he reported sick has support in the evidence. The order of dismissal recites the finding of guilt on all charges. The matter is, therefore, remitted for rehearing and for determination. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper, J., concurs on the ground that the proof of the charge of being absent from home while sick did not establish a willful violation of the rulés.